Cite as: 565 U. S. ____ (2012)            1

                  Statement of SOTOMAYOR, J.

SUPREME COURT OF THE UNITED STATES
  BRENDA CASH, ACTING WARDEN v. BOBBY JOE

                 MAXWELL 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

             No. 10–1548. Decided January 9, 2012 


   The motion of respondent for leave to proceed in forma
pauperis is granted. The petition for a writ of certiorari is
denied.
   Statement of JUSTICE SOTOMAYOR respecting the denial
of certiorari.
   The Antiterrorism and Effective Death Penalty Act of
1996 requires that federal habeas courts extend deference
to the factual findings of state courts. But “deference does
not imply abandonment or abdication of judicial review.”
Miller-El v. Cockrell, 537 U. S. 322, 340 (2003). Congress
stated in no uncertain terms that federal habeas relief
remains available when a state court’s holding is “based
on an unreasonable determination of the facts.” 28
U. S. C. §2254(d)(2). In this case, the state court’s denial
of relief to respondent Bobby Joe Maxwell was premised
on its factual finding that there was “no credible or per-
suasive evidence Sidney Storch lied at [Maxwell’s] trial in
1984.” App. to Pet. for Cert. 137. Because the Ninth
Circuit meticulously set forth an avalanche of evidence
demonstrating that the state court’s factual finding was
unreasonable, see Maxwell v. Roe, 628 F. 3d 486, 498–506
(2010), I agree with the Court’s decision to deny certiorari.
   Sidney Storch was one of the most notorious jailhouse
informants in the history of Los Angeles County. During a
4 year period in the mid-1980’s, he testified in at least a
half-dozen trials, each time claiming that the defendant
had confessed to him in prison. See Rohrlich & Stewart,
Jailhouse Snitches: Trading Lies for Freedom, L. A. Times,
2                    CASH v. MAXWELL

                  Statement of SOTOMAYOR, J.

Apr. 16, 1989, p. 30 (“Said inmate Daniel Roach: ‘It seems
that half the world just confesses to Sidney Storch’ ”).
   Throughout this period, however, evidence mounted
that Storch repeatedly was fabricating inmates’ confes-
sions for personal gain. As even the State acknowledges,
Storch’s signature method was to fashion inmates’ sup-
posed confessions from publicly available information in
newspaper articles. 2 Record 262. At Maxwell’s postcon-
viction hearing, one former county prosecutor explained
that he declined to use Storch in a high-profile 1986 mur-
der case after determining “Storch was not telling the
truth about [the defendant’s] alleged statements,” and had
lied about having heard a confession at a time when he
was not in the defendant’s cell. 9 id., at 1824. Another
prosecutor later refused to use Storch in a different case
after discovering that his “testimony was similar to the
newspaper accounts of the case.” 9 id., at 1825. In 1987,
sheriff’s deputies even confiscated a manual written by
Storch instructing other jailhouse snitches how to fabri-
cate confessions. None of this was out of character for
Storch, who was discharged from the Army in 1964 be-
cause he was a “ ‘habitual liar,’ ” and was arrested repeat-
edly for crimes of dishonesty, including forgery, fraud, and
false impersonation—including falsely impersonating a
Central Intelligence Agency officer. 628 F. 3d, at 498.
   As the Ninth Circuit explained at length, both before
and after Maxwell’s trial, various police officers and prose-
cutors believed Storch to be unreliable, dishonest, and
willing to set up defendants for his own ends. At Max-
well’s postconviction hearing, one police officer described
how Storch sought to “set . . . up” someone during a for-
gery investigation, 6 Record 1118; another detective testi-
fied that he would have put Storch on a Los Angeles Police
Department list of unreliable informants prior to Max-
well’s trial. Not long after Maxwell’s trial, prosecutors
refused to put Storch on the stand, believing him to have
                      Cite as: 565 U. S. ____ (2012)                     3

                      Statement of SOTOMAYOR, J.

fabricated defendants’ confessions. And even the State
conceded that Storch lied about a variety of material facts
at Maxwell’s own trial, including his own criminal record
and his motivation for testifying. This powerful evidence
supported Maxwell’s claim that Storch falsely testified
about Maxwell’s supposed confession—using precisely the
same modus operandi that Storch used time and again to
falsely implicate other defendants. See 628 F. 3d, at 504–
505.
   The dissent labels all of this evidence “circumstantial.”
Post, at 3 (opinion of SCALIA, J.). It insists that it is possi-
ble that Storch repeatedly falsely implicated other defend-
ants, and fabricated other material facts at Maxwell’s
trial, but uncharacteristically told the truth about Max-
well’s supposed confession. Of course, that is possible.
But it is not reasonable, given the voluminous evidence
that Storch was a habitual liar who even the State con-
cedes told other material lies at Maxwell’s trial.1
   Here, the Ninth Circuit recognized that 28 U. S. C.
§2254(d)(2) imposes a “daunting standard—one that will
be satisfied in relatively few cases.” 628 F. 3d, at 500
(internal quotation marks omitted). The court below
found that standard met only after describing, in scrupu-
lous detail, the overwhelming evidence supporting the
conclusion that Storch falsely testified at Maxwell’s trial2—
——————
   1 The dissent suggests two police officers testified that Storch provid-

ed them “accurate and reliable information” when working with Storch
several years before Maxwell’s trial. See post, at 4. In fact, when asked
if Storch provided “accurate information,” one officer stated: “As far as I
know, yes. I don’t remember any of this being either good or bad . . . .”
6 Record 1091. The second officer, when asked if Storch was a “reliable
individual,” responded that “it would depend on what time,” id., at
1117, and noted that he had ceased all contact with Storch well before
Maxwell’s trial, after Storch’s attempt to “set . . . up” a prospective
defendant, id., at 1118.
   2 The dissent implies that there was strong evidence suggesting that

Storch was truthful. But the testimony by two other jailhouse inform-
4                        CASH v. MAXWELL

                     Statement of SOTOMAYOR, J.

attempting to manipulate the integrity of the judicial
system as he did in numerous other cases. I agree with
the Ninth Circuit’s determination. But even to the extent
that the dissent sees error in that determination, the
Ninth Circuit conducted precisely the inquiry required by
§2254(d)(2) and our precedents. “The principal purpose of
this Court’s exercise of its certiorari jurisdiction is to
clarify the law.” Caperton v. A.T. Massey Coal Co., 556
U. S. 868, 902 (2009) (SCALIA, J., dissenting). Mere disa-
greement with the Ninth Circuit’s highly factbound con-
clusion is, in my opinion, an insufficient basis for granting
certiorari. See this Court’s Rule 10.




——————
ants who contended that Maxwell confessed to them, see post, at 4, was
properly deemed “ludicrous” by the state appellate court. App. to Pet.
for Cert. 174. One informant was committed to a mental hospital, and
informed the district attorney before trial that his story implicating
Maxwell had been “nothing more than a story of untruths founded by
an ‘imaginary delusion.’ ” Tr. 6532. The other informant claimed that
Maxwell confessed to 10 murders while raping him during the middle
of the day in his cell. That story was refuted by another inmate, and
when the informant attempted to obtain bail on the basis of his testi-
mony regarding Maxwell, another court denied relief. See, e.g., id., at
6744–6754.
  The dissent also ignores that the physical evidence against Maxwell
was largely circumstantial, and that the State’s prosecutor acknowl-
edged that he had regarded the case against Maxwell as “weak from an
evidential standpoint.” 9 Record 1844. Three men who briefly saw the
killer provided a description of a man taller and heavier than Maxwell.
And when Maxwell was placed in a lineup, and made to say a remark
all three men had heard the killer say, none of the three identified
Maxwell. One of the eyewitnesses even stated “you got everybody up
there that doesn’t look anything like him.” Tr. 8641A.